Citation Nr: 0602995	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-27 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran's claim of 
entitlement to an increased disability rating for PTSD, and 
assigned a 50 percent evaluation.

The veteran was scheduled to participate in a Travel Board 
hearing in January 2005.  He failed to report for the 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Reason for remand:  VA examination which distinguishes, to 
the extent possible, the veteran's other psychiatric symptoms 
from those associated with the service-connected PTSD.

After thoroughly reviewing the veteran's claims folder, the 
Board finds that the medical evidence of record, specifically 
the September 2003 VA PTSD examination, is inadequate for 
purposes of evaluating the severity of the veteran's PTSD, 
and that a remand is required by law.  See 38 C.F.R. § 4.2 
(2005). 

The Board may consider only independent medical evidence to 
support its findings.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (holding that Board must rely on independent 
medical evidence to support its findings and must not refute 
medical evidence in the record with its own unsubstantiated 
medical conclusions), overruled on other grounds by Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  If the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  See Colvin at 175.  For the reasons described 
below, the veteran's claim must be remanded for another VA 
examination.

The September 2003 VA examination, although providing much 
information about the results of psychological testing, did 
not provide a mental status examination that addressed the 
specific rating criteria for a higher disability evaluation 
for PTSD.  Id.
Although numerous mental status evaluations were conducted 
during the veteran's last period of hospitalization in 
September 2003, none was conducted since his discharge from 
the hospital setting.  More importantly, there is no 
discussion by examiners in any of the medical reports as to 
which psychiatric symptoms are the result of the 
service-connected PTSD and which are the result of other 
non-service-connected psychiatric disorders, including 
alcohol and cocaine dependence and depressive disorder.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (remanding 
Board's decision where, medical evidence did not differente 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability); see also 61 
Fed. Reg. 52695 (Oct. 8, 1996) (VA responding to commenters 
by noting that, when it is not possible to separate the 
effects of conditions, VA regulations at 38 C.F.R. § 3.102, 
which require that reasonable doubt on any issue be resolved 
in the claimant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition).  
Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
assistance requirements set forth in 38 
U.S.C.A. § 5103A (West Supp. 2005) and 38 
C.F.R. § 3.159 (2005) are fully 
satisfied.  

2.  The veteran should be provided with a 
psychiatric examination in order to 
determine the current severity of his 
PTSD.  The claims folder must be made 
available to the examiner and pertinent 
documents therein should be reviewed by 
the examiner, including the records of 
treatment for psychiatric symptomatology.  
The examiner must note in the examination 
report that the claims folder was 
reviewed in conjunction with the 
examination.  All necessary tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner should provide a 
multiaxial diagnosis identifying all 
current mental disorders, and assign a 
numerical score from the GAF scale both 
currently and for the past year.  The 
examiner should describe the impact of 
the veteran's PTSD on his ability to 
function socially and industrially.  The 
complete rationale for any opinions 
expressed should be provided.  

In particular, the examiner must provide 
a mental status examination.  In addition 
to noting the presence or absence of the 
usual symptoms covered by such an 
examination, the examiner should also 
specifically state which symptoms are the 
result of the service-connected PTSD and 
which are the result of 
non-service-connected disorders and, in 
assigning the GAF score, what GAF score 
would be assigned based on the PTSD 
symptomatology alone, without regard to 
other non-service-connected mental or 
substance abuse disorders .  If the 
symptoms cannot be differentiated, the 
examiner should so state in the report.

3.  Once the aforementioned has been 
completed, the RO should readjudicate the 
claim.  If the benefit sought is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
with a supplemental statement of the 
case.  They should then be provided with 
an opportunity to respond thereto.
Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to any final outcome warranted.  The 
veteran is hereby placed on notice that pursuant to the 
provisions of 38 C.F.R. § 3.655 (2005), failure to cooperate 
by not attending a requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

